DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hani Sayed on 11/19/2021.
The application has been amended as follows:
Claim 1:
In line 3, --and interconnecting plural such stacks-- has been added immediately following “spaced arrangement”.
In line 3, the second instance of “wedges” has been amended to recite --stacks--.
In line 5, “accurate” has been amended to recite --arcuate--.
Claim 10:
In line 3, “accurate” has been amended to recite --arcuate--.
Claim 11:
Line 2, i.e. “wrapping the chain around an inner race; and”, has been omitted.
In line 3, “between ends” has been amended to recite --between the ends--.
Claim 13:
In line 2, “such the” has been amended to recite --such that the--.
Claim 16:
In line 6, “wherein” has been omitted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 10 has been amended to incorporate the subject matter of previous claim 12, which had previously been indicated as allowable.
Claim 16 has been amended to incorporate the subject matter of previous claim 17, which had previously been indicated as allowable.
Claim 1 has also been amended to incorporate the subject matter of previous claim 12, making claim 1 allowable for substantially similar reasons as claim 10.
The amendments to the claims also overcome the Double Patenting rejection since the subject matter of claims 12 and 17 were not covered by the conflicting patent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Matthew P Travers/             Primary Examiner, Art Unit 3726